[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                No. 04-11200                      MAY 25, 2005
                            Non-Argument Calendar               THOMAS K. KAHN
                          ________________________                  CLERK


                     BIA Nos. A95-216-380 & A95-216-381

NICOLAS ANTONIO PAREJA-VALENCIA,
ROSEMERY GAVIRIA-MENDEZ, et al.,

                                                        Petitioners-Appellants,

      versus

U.S. ATTORNEY GENERAL,
                                                        Respondent-Appellee.

                        __________________________

                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                         _________________________

                                (May 25, 2005)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Nicolas Antonio Pareja-Valencia (“Pareja”), Rosemery Gaviria-Mendez,

Esteban Pareja-Gaviria, and Camilo Pareja-Gaviria, through counsel, petition for
review of the BIA’s order affirming the IJ’s denial of asylum and withholding of

removal under the Immigration Nationality Act (“INA”) and the United Nations

Convention Against Torture and other Cruel, Inhuman, and Degrading Treatment

or Punishment (“CAT”). Because Pareja’s1 removal proceedings commenced after

April 1, 1997, the permanent rules of the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996, Publ. L. No. 104-208, 110 Stat. 3009

(1996) apply. The IJ denied Pareja’s claims for asylum and withholding of

removal, and his claim under the CAT. The BIA affirmed. On appeal, Pareja

asserts that the IJ erred in denying him asylum or withholding of removal under

INA § 241(b)(3). Pareja contends that the Colombian country reports indicate that

he is unable to relocate, and also argues that he established a nexus between the

threats made against him and his political opinions.

       A. Asylum

       The BIA’s factual determination that an alien is not entitled to asylum must

be upheld if it is supported by substantial evidence. Mazariegos v. Office of the

United States Attorney General, 241 F.3d 1320, 1323 (11th Cir. 2001). Our

review is highly deferential. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.



       1
         Pareja is the primary applicant. His wife and children are derivative applicants and,
therefore, rely on Pareja’s asylum application.

                                              2
2001). The denial of asylum may be reversed only if the evidence presented by

the petitioner is so powerful that a reasonable factfinder would have to conclude

that the requisite fear of persecution exists. See e.g., Mazariegos, 241 F.3d at

1323-24. Finally, we review only the BIA’s decision, except when it adopts the

IJ’s decision, such that a review of that decision is warranted. Al Najjar, 257 F.3d

at 1284.

      An alien is eligible for asylum if he is a refugee within the meaning of INA

§ 101(a)(42)(A). INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” includes

any person who is unwilling to return to, and is unable or unwilling to avail

himself of the protection of, the country of his nationality or where he last

habitually resided, because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The burden

of proof is on the alien to establish that he is a refugee. 8 C.F.R. § 208.13(a). An

alien may establish eligibility for asylum if he shows that he has suffered past

persecution or has a well-founded fear of future persecution. Al Najjar, 257 F.3d

at 1287.

       While the INA does not define persecution, courts have generally held that

persecution is “punishment or the infliction of harm for political, religious, or

                                          3
other reasons that this country does not recognize as legitimate.” See, e.g. Tamas-

Mercea v. Reno, 222 F.3d 417, 424 (7th Cir. 2000). Moreover, “persecution

encompasses more than threats to life or freedom; non-life threatening violence

and physical abuse also fall within this category.” Id. We recently stated that

mere harassment is not persecution, and persecution requires “more than a few

isolated incidents of verbal harassment or intimidation.” Sepulveda v. United

States Attorney General, 378 F.3d 1260, 1264 (11th Cir. 2004); see also Nelson v.

INS, 232 F.3d 258, 263 (1st Cir. 2000) (persecution “must rise above

unpleasantness, harassment, and even basic suffering”).

      Past persecution includes persecution that occurred in the applicant’s

country in the past “on account of . . . political opinion,” and the applicant “is

unable or unwilling to return to, or avail . . . himself of the protection of, that

country owing to such persecution.” 8 C.F.R. § 208.13(b)(1). A “well-founded

fear” of persecution may be established by showing, (1) past persecution that

creates a presumption of a “well-founded fear” of future persecution, which may

be rebutted with proof that, inter alia, the alien could relocate and it would be

reasonable to expect the alien to do so, (2) a reasonable possibility of future

personal persecution that cannot be avoided by relocating within the subject

country, or (3) a pattern or practice in the subject country of persecuting members

                                            4
of a statutorily defined group of which the alien is part. 8 C.F.R. § 208.13(b)(1) &

(2). This well-founded fear must be from a threat of persecution that exists

country-wide. Mazariegos, 241 F.3d at 1325-27. The well-founded fear inquiry

has both a subjective and an objective component. Al Najjar, 257 F.3d at 1289.

The subjective component requires the applicant to demonstrate, through his

credible testimony, that his fear of persecution is “genuine and objectively

reasonable.” Id. The applicant can meet the objective component by proving past

persecution or a fear of future persecution.” Id.

      Substantial evidence exists that Pareja cannot meet the definition of

“refugee,” as required by the INA, because he cannot demonstrate that he is

“unable . . . to avail himself of the protection of [his] country.” INA

§ 101(a)(42)(A). Pareja testified that, following the attempted kidnaping of his

son and the incident with the armed people at his office, he went to GAULA, the

specialized group of the army that deals with terrorism and kidnaping, who gave

him information and guidelines on how to protect himself and his family. Further,

Pareja also contacted the local police who gathered all of his information and his

statement regarding everything that had happened, and told Pareja that they would

pass it on to the prosecutor to handle. Thus, there is no evidence that the various

Colombian authorities refused to assist Pareja, or that their assistance was

                                          5
insufficient. Therefore, substantial evidence exists to support the BIA’s decision

that Pareja cannot meet the definition of “refugee” as required by the INA.

      Additionally, substantial evidence exists to support the BIA’s decision that

Pareja did not face past persecution and was not entitled to asylum. First, Pareja

testified that he received several phone calls where the caller stated obscenities

and threatened. Further, Pareja also cited the attempted kidnaping of his son by

two unknown individuals, and the incident where six armed, unknown individuals

broke into his office, demanding to know if he was there. However, we recently

stated that mere harassment is not persecution, and there must be more than a few

incidents of verbal harassment or intimidation for persecution to exist. See

Sepulveda, 378 F.3d at 1264. Moreover, Pareja, or his family, were never

physically harmed. See Nelson, 232 F.3d at 264 (the alien did not face past

persecution, nor did she have a well-founded fear of persecution, when she was

three times placed in solitary confinement and physically abused, and subjected to

periodic surveillance, threatening phone calls, occasional stops and searches, and

visits to her place of employment). Therefore, substantial evidence exists to

support the IJ’s decision that Pareja did not face past persecution.

      Additionally, Pareja cannot establish that a reasonable possibility of future

persecution exists to demonstrate that he has a well-founded fear of persecution.

                                          6
When he was in Colombia, Pareja received phone calls that included obscenities

and some threats. However Pareja was never harmed, nor did anyone attempt to

harm him. Further, Pareja’s father, siblings, grandparents, and mother-in-law

remain in Colombia, and Pareja did not provide any evidence that they had been

harmed or had received any threats. See Tawm v. Ashcroft, 363 F.3d 740, 743

(8th Cir. 2004) (finding that alien did not establish a well-founded fear where,

inter alia, alien’s family continued to live in Lebanon without incident).

Therefore, Pareja cannot establish that he has a well-founded fear of future

persecution, and substantial evidence exists to support the BIA’s denial of asylum.

      B. Withholding of Removal

      In a withholding of removal claim, an alien shall not be removed to a

country if his life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3). The alien must show that it is “more likely

than not that he will be persecuted or tortured upon his return to the country in

question.” See Fahim v. U.S. Attorney Gen., 278 F.3d 1216, 1218 (11th Cir.

2002). The withholding of removal standard is more stringent than the “well-

founded fear” standard for asylum; thus, if an applicant is unable to meet the

“well-founded fear” standard for asylum, he generally is unable to qualify for

                                          7
withholding of removal. See e.g. Mazariegos, 241 F.3d at 1324 n.2; Al Najjar,

257 F.3d at 1292-93.

      Because Pareja cannot prevail on his asylum claim, he will be unable to

meet the stricter standards of his INA withholding of removal. See Al Najjar, 257

F.3d at 1292-93, 1303.2

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Based on the foregoing, we deny the petition for review.

      PETITION DENIED.




      2
       Since Pareja failed to argue his CAT claim on appeal, that issue is waived and
we need not consider it. See Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir.
1998) (holding that issues not argued on appeal are deemed waived).
                                         8